DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/06/2022 has been entered.

Response to Amendment
2.	Applicant’s amendment filed on 9/06/2022, has been entered and carefully considered. Claims 1, 8, 12, 18 are amended, claims 4, 6-7, 15-17 and 20-23 are canceled. Claims 1-3, 5, 8-14 and 18-19 are currently pending.
	
Response to Arguments
3.	Applicant’s arguments, pages 6-7, filed on 9/06/2022, with respect to claims 1 and 12 that (1) Gulley does not disclose “when the communication session initiation parameter indicates that the first computing device initiated the communication session, presenting a redial indicator in an active state; when the communication session initiation parameter indicates that the first computing device did not initiate the communication session, presenting the redial indicator in an inactive state”;
(2) regarding Gilson does not disclose “wherein the redial indicator is dismissed following session termination when it is determined that session termination is based on user input, responsive to determining that the termination is unexpected, continuing presentation of the redial indicator for a period of time after the termination.” The examiner respectfully disagrees.
Regarding the first argument, Gulley [Pg. 6, Ln 30-67] describes phone device interface circuit 140 using a standard interface protocol such as the Telephony Application Program Interface (TAPI), which defines the parameter for callbacks. [Pg. 2, Ln 9-29; Pg. 8, Ln 26-59; Pg. 11, Ln 1-51; Pg. 12, Ln 1-23] Fig. 1 shows phone device includes display keys including redialing key button indicate redialing. The TAPI can be vary the on (i.e., active state) and off (i.e., inactive state) of each of the button lamps in the keypad. When the redialing key button (e.g., Redial Last, Redial Prev.) lamp is flashing (i.e., active state) in the display keypad, it directs the user’s attention to initiate callback. When the button is pressed, the phone application performs callback function. When the button lamp is off (not flashing, i.e., inactive state) in the display keypad. It would not direct the user’s attention to initiate callback).
Regarding the second argument, the argument is moot in view of a new ground of rejection based on Benco et al., US 2004/0266405.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
4.	Claims 1-3, 5-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ross Gilson (US 2013/0029656) hereinafter Gilson, in view of Gulley et al., (US 5790652) hereinafter Gulley, and further in view of Benco et al., (US 2004/0266405) hereinafter Benco.
Regarding Claim 1, Gilson teaches A method of reestablishing a communication session between a first computing device and a second computing device ([Para. 0030-0036] Fig. 1 shows a method of reestablishing a dropped call communication session between the first terminal 101 and a second terminal 102), the method comprising, at the first computing device: obtaining a communication session initiation parameter, indicating whether the first computing device initiated the communication session ([Para. 0027-0030, 0032, 0036, 0043] describes the other terminal obtains parameters from a terminal prior the call dropping, or the terminal 101 and 102 may receive signaling messages corresponding to network parameters message. The parameters indicate which of the terminal possess a callback token may initiate a callback (i.e., redial to initiate call session) if the call drops which is referred to as a communication link being disconnected between users). 
Gibson does not disclose when the communication session initiation parameter indicates that the first computing device initiated the communication session, presenting a redial indicator in an active state; when the communication session initiation parameter indicates that the first computing device did not initiate the communication session, presenting the redial indicator in an inactive state; and controlling a reestablishment attempt following session termination according to the redial indicator, wherein the redial indicator is dismissed following session termination when it is determined that session termination is based on user input. responsive to determining that the termination is unexpected, continuing presentation of the redial indicator for a period of time after the termination.
Gulley teaches when the communication session initiation parameter indicates that the first computing device initiated the communication session, presenting a redial indicator in an active state; when the communication session initiation parameter indicates that the first computing device did not initiate the communication session, presenting the redial indicator in an inactive state (Pg. 6, Ln 30-67] describes phone device interface circuit 140 using a standard interface protocol such as the Telephony Application Program Interface (TAPI), which defines the parameter for callbacks. [Pg. 2, Ln 9-29; Pg. 8, Ln 26-59; Pg. 11, Ln 1-51; Pg. 12, Ln 1-23] Fig. 1 shows phone device includes display keys including redialing key button indicate redialing. The TAPI can be vary the on (i.e., active state) and off (i.e., inactive state) of each of the button lamps in the keypad. When the redialing key button (e.g., Redial Last, Redial Prev.) lamp is flashing (i.e., active state) in the display keypad, it directs the user’s attention to initiate callback. When the button is pressed, the phone application performs callback function. When the button lamp is off (not flashing, i.e., inactive state) in the display keypad. It would not direct the user’s attention to initiate callback).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gilson and Gulley to implement the callback function to improve phone performance and user’s experiences.
The combination of Gilson and Gulley does not disclose controlling a reestablishment attempt following session termination according to the redial indicator, wherein the redial indicator is dismissed following session termination when it is determined that session termination is based on user input, responsive to determining that the termination is unexpected, continuing presentation of the redial indicator for a period of time after the termination.
Benco teaches controlling a reestablishment attempt following session termination according to the redial indicator ([Para. 0003-0005] the phones include a redial button. The last number dialed is stored in a memory of the telephone. Pressing the redial button causes the last set of digits dialed to be automatically for attempting redialing), wherein the redial indicator is dismissed following session termination when it is determined that session termination is based on user input, responsive to determining that the termination is unexpected, continuing presentation of the redial indicator for a period of time after the termination. ([Para. 0006-0007, 0031-0032] describes a method of network initiated auto redialing that allows the calling party to select an appropriate redial interval and redial duration. If the user equipment of the called party is available, there is no need for auto redialing and the call is processed 126 without auto redialing (i.e., redial dismissed) because user equipment of the called party is available for completing the call (i.e., call session termination). If a busy signal is played for the calling party or the call is ended (i.e., termination is unexpected), then an auto redial duration is requested. The calling party may select the redial duration, e.g., fifteen-minute retry duration, to the redial button (i.e., continuing presentation of the redial indicator for a period of time after the termination). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gilson, Gulley and Benco to implement an appropriate redial interval and redial duration to increase the chance to complete the callback if the calling party is unavailable.
Regarding Claim 2, the combination of Gilson, Gulley and Benco, specifically, Gilson teaches wherein obtaining the communication session initiation parameter includes, responsive to joining the communication session, determining whether the first computing device initiated the communication session. ([Para. 0027, 0032, 0048] after the terminal obtaining the parameters in the call through in-band or out-of-band signaling prior to the call dropping. If the call drop, the terminal may initiate a callback to the other terminals (joining the communication session) based on a token value obtained from the parameters).
Regarding Claim 3, the combination of Gilson, Gulley and Benco, specifically, Gilson teaches wherein obtaining the communication session initiation parameter includes receiving the communication session initiation parameter from a server associated with the communication session ([Para. 0074, 0093] Fig. 3 shows a proxy service 304 in the network 303 may provide parameters to the terminal 301. Fig. 12 shows the network apparatus including proxy 304 may be implemented by processing device 1201 that executes computer executable instructions (i.e., server) to provides callback related parameters to terminal device to initiate callback).
Regarding Claim 5, Gilson does not disclose wherein presenting the redial indicator includes: presenting the redial indicator on a display of the first mobile computing device during the communication session. 
Gulley teaches wherein presenting the redial indicator includes: presenting the redial indicator on a display of the first mobile computing device during the communication session. ([Col. 8, Ln 25-59, Col. 11, Ln 32-51]  Fig. 1 shows a phone device configured with display keys labeled “Redial Prev” and “Redial Last” in the keypad 126 for visually presenting messages to the user. The redial button responsive to key press to initiate the callback to the most recently called parties). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gilson and Gulley to implement the callback function to improve phone performance and user’s experiences.
Regarding Claim 8, the combination of Gilson, Gulley and Benco, specifically, Gilson teaches wherein determining that session termination is based on user input includes determining whether a command to end the call was generated by at least one of the first computing device and the second computing device ([Para. 0048] the terminal determines that a salesman call is disconnected (i.e., the salesman dropped the call (i.e., call termination is based on salesman’s input to end the call).
Regarding Claim 9, the combination of Gilson, Gulley and Benco, specifically, Gilson teaches wherein controlling a reestablishment attempt includes: detecting unexpected termination of the communication session ([Para. 0032, 0038] describes terminals 101 and 102 detect the call has dropped (unexpected termination). Fig. 2 shows a system controls re-establishes a dropped call); during a period of time, detecting a command to reestablish the communication session via an input device of the first computing device; and handling the command according to the communication session initiation parameter ([Para. 0036-0041, 0090-0092] Fig. 2 shows during the call is dropped, terminals 201-203 receive signaling message (a command) through input device to re-establishes the call based on at least one of the parameters at 254-256. Fig. 11 shows the terminal device 1100 that support callback includes an input device 1103. For example, apparatus may exchange parameters with other apparatus through input device 1103, and store the parameters in memory for handling the callback by re-establishing the call).
Regarding Claim 10, the combination of Gilson, Gulley and Benco, specifically, Gilson teaches wherein the handling includes ignoring the command when the communication session initiation parameter indicates that the first computing device did not initiate the communication session ([Para. 0036, 0064-0066, 0090-0091] terminals 101 and 102 receive signaling message corresponding to parameters messages (i.e., a command) from the network103. Where a token value may be obtained from the associated parameters of the terminal, and the terminal possessing a largest token value may initiate a callback [0027]. Fig. 4 shows if the terminals detected the call has dropped, the terminal having the highest token value may initiate the callback, while the terminal with smaller token value may wait for the other terminal to call back. [Para. 0073-0074] In some embodiments, if none of the token values is greater than the predetermined threshold, then none of the terminals possesses the token and consequently the callback may not be initiated. That is, the terminal ignoring the parameter messages).
Regarding Claim 11, the combination of Gilson, Gulley and Benco, specifically, Gilson teaches wherein controlling the reestablishment attempt includes determining whether to automatically generate a reestablishment command according to the communication session initiation parameter. ([Para. 0033-0034] Fig. 1, each terminal may determine the token values based on parameters which may be designated to automatically re-initiate the call (corresponding to callback 153).
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Gilson in view of Gulley and Benco, specifically Gilson teaches A computing device, comprising: a communication interface configured to join a communication session between the computing device and a second computing device; and a processor interconnected with the communication interface and the output device ([Para. 0089-0090] Fig. 11 shows an apparatus 1100 (e.g., a wireless terminal) including a communication interface 1102, a processing device 1101 and display device 1104 that supports callback capability through communications interface 1102 over a communication channel in accordance with various aspects of the disclosure as shown in Fig. 1).
Regarding Claim 13, the combination of Gilson, Gulley and Benco, specifically, Gilson teaches an output device including a display ([Para. 0091-0092] Fig. 11, the terminal device including a display device 1104 to display the status of the callback feature). 
Gilson does not disclose wherein the processor is configured, to present the redial indicator, to control the display to present the redial indicator during the communication session.
Gulley teaches wherein the processor is configured, to present the redial indicator, to control the display to present the redial indicator during the communication session. ([Col. 4, Ln 58-62, Col. 8, Ln 25-37, Col. 11, Ln 32-51]  Fig. 1 shows a phone device including processor configured to control display keys labeled “Redial Prev” and “Redial Last” in the keypad 126 for visually presenting the most recent called numbers to the user. The redial button responsive to key press to control a callback attempt to the most recently called parties).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Gilson and Gulley to implement the callback function to improve phone performance and user’s experiences.
Regarding Claim 14, the combination of Gilson, Gulley and  Benco, specifically, Gilson teaches wherein the processor is configured, in order to obtain the communication session initiation parameter, to: responsive to joining the communication session, determine whether the computing device initiated the communication session ([Para. 0027, 0033-0034] describes the terminal obtaining the parameters, from which a token value obtained from may determine whether the terminal re-initiate the call if the call drops. Because the terminal with the token may be designated to automatically re-initiate the call (corresponding to callback. i.e., responsive to joining the communication session).
Regarding Claim 18, the combination of Gilson, Gulley and Benco, specifically, Gilson teaches wherein the processor is configured, in order to determine that session termination is based on user input to: determine whether a command to end the call was generated by at least one of the computing device and the second computing device. ([Para. 0048] the terminal determines that a salesman call is disconnected (i.e., the salesman dropped the call (i.e., call termination is based on salesman’s input to end the call).
Regarding Claim 19, the combination of Gilson, Gulley and Benco, specifically, Gilson teaches wherein the processor is configured, to control the reestablishment attempt, to: detect unexpected termination of the communication session; during a period of time, detect a command to reestablish the communication session; and handle the command according to the communication session initiation parameter. ([Para. 0032, 0036-0041, 0089-0090] describes terminals 101 and 102 detect the call has dropped (unexpected termination). Fig. 2 shows a system controls re-establishes a dropped call. Where terminals 201-203 receive signaling message (a command) from the network corresponding to the terminal parameters to re-establishes the call based on at least one of the parameters at 254-256).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2018/0262643, Zhang et al., disclose facsimile communication.
US 20040264679, Dobler et al., disclose Partial Redial For Telephony Systems.
US 20040219952, Bernhart et al., disclose Mobile Telephone User Interface.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413